Citation Nr: 0824003	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-29 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk




INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted service connection for 
PTSD.  A 30 percent disability rating was assigned, effective 
May 12, 2005.

In January 2007, the veteran reported to a VA examiner that 
he has medically retired from his job.  Therefore, the Board 
notes that a claim for total disability based on individual 
unemployability (TDIU) is raised.  See 38 C.F.R. §§ 3.340, 
4.16(a) and (b) (2007).  The issue is referred to the RO for 
appropriate action.


FINDING OF FACT

Since the award of service connection, the veteran's PTSD has 
been manifested by symptoms that include survivor guilt, 
impaired sleep, nightmares, hypervigilance at home and in 
public, increased startle reaction, intrusive thoughts, 
anxious mood, restricted affect, avoidant behavior, and 
difficulty in establishing relationships, which have resulted 
in social impairment with reduced reliability and 
productivity.


CONCLUSION OF LAW

The criteria for a rating of 50 percent, but no higher, for 
PTSD have been met during the entire appeal period.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

In appeals, such as this one, where the issue on appeal is 
the initial disability rating, the issue is considered a 
downstream matter.  The veteran's underlying claim for 
service connection was granted.  The United States Court of 
Appeals for Veterans Claims (Court) has held that "once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Goodwin v. Peake, 22 Vet. App. 128, 132 (2008) (citing 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006)).  Other 
provisions apply to the downstream adjudication process, 
particularly related to the duty to assist and the issuances 
of rating decisions and statements of the case, but further 
VCAA notice is no longer required.  See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105(d) (West 2002); Dingess, 19 Vet. App. at 491.

Additionally, under the VCAA, VA also has a duty to assist 
the veteran in the development of a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Here, there is no indication 
that any further action is required to satisfy that duty.  VA 
obtained the veteran's service treatment records.  VA's 
search for psychiatric treatment records was negative, as 
corroborated by the veteran in his May 2005 claim and 
subsequently in self-reports to VA examiners.  Significantly, 
in April 2006, the veteran indicated that he had no other 
information or evidence to give VA to substantiate the claim.  
Finally, the veteran was afforded VA examinations in August 
2005 and January 2007.  The Board, therefore, finds that VA 
has satisfied its duty to assist the veteran in developing 
his claim.

II. Analysis 

The veteran asserts that his service-connected PTSD has been 
more disabling than it was initially rated throughout the 
appeal period.  Specifically, he claims that the 30 percent 
rating does not accurately reflect his level of disability.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity, to a veteran's symptoms.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2007).  If there is a 
question as to which of two ratings applies under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates that criteria.  If 
not, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2007).  Additionally, any reasonable doubt is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history of a disability is examined when 
making rating decisions.  See 38 C.F.R. § 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When, as 
here, the question for consideration is the propriety of the 
initial rating assigned, consideration of the medical 
evidence since the effective date of the award of service 
connection and consideration of the appropriateness of a 
staged rating are required.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Here, the medical evidence 
shows a consistent level of disability since the effective 
date of the grant of service connection and, therefore, a 
staged rating is not warranted

The veteran's service-connected PTSD has been evaluated as 
30 percent disabling under Diagnostic Code 9411.  Under that 
diagnostic code, the General Rating Formula for Mental 
Disorders is used.  The General Rating Formula provides that 
a 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Finally, a 100 percent rating is assigned for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (Diagnostic Code 9411) (2007).

Although PTSD is rated under the General Rating Formula, the 
use of the term "such as" in 38 C.F.R. § 4.130 indicates 
that the listed symptoms are not intended to constitute an 
exhaustive list.  Rather, the symptoms listed under the 
General Rating Formula for Mental Disorders are to serve as 
examples of the type and severity of symptoms or their 
effects that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
Accordingly, the symptoms to be considered when rating a 
veteran's PTSD are not limited to those listed in 38 C.F.R. 
§ 4.130.  Instead, VA shall consider all symptoms of a 
veteran's PTSD that affect his/her level of occupational and 
social impairment, including, if applicable, those identified 
in the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).

Although the record is negative for any treatment records, 
the veteran was afforded two VA examinations.  At the August 
2005 examination, the examiner noted that the veteran had 
survivor guilt, impaired sleep, recurring nightmares, 
hypervigilance at home and in public, increased startle 
response, avoidant behavior, anxious mood, restricted affect, 
intrusive thoughts, slightly impaired attention, fair 
judgment and insight, and only one to two close friends.  The 
examiner diagnosed the veteran with PTSD and also assigned a 
Global Assessment of Functioning (GAF) score of 52.

At the January 2007 examination, the same VA examiner noted 
that, as a result of PTSD, the veteran had survivor guilt, 
impaired sleep, occasional nightmares, hypervigilance at home 
and in public, increased startle reaction, intrusive 
thoughts, avoidant behaviors, restricted affect, fair insight 
and judgment, and anxious mood.  The veteran reported needing 
firearms in order to feel comfortable and that he had to sit 
in the corner of a room.  The examiner also noted that the 
veteran's symptoms affected his relationships and social 
functioning and assigned a GAF score of 55.

With resolution of reasonable doubt in the veteran's favor, 
the Board finds that the veteran's PTSD has resulted in 
social impairment with reduced reliability and productivity.  
Specifically, the veteran has impaired sleep, nightmares, 
hypervigilance, increased startle response, intrusive 
thoughts, restricted affect, and avoidant behavior which 
results in few or no close friendships or relationships other 
than with his wife.  These symptoms have resulted in social 
impairment and disturbances in mood.  Additionally, his GAF 
scores range from 52 to 55, indicating moderate symptoms 
(e.g. flat affect and circumstantial speech, occasional panic 
attacks) or a moderate level of difficulty in social, 
occupational, or school functioning (e.g. few friends, 
conflicts with peers or co-workers).  See DSM-IV at 44-47.  
That level of severity equates to the symptoms set forth in 
the criteria for a 50 percent rating.  Accordingly, the Board 
finds that, since the award of service connection, his 
symptoms have more closely approximated a 50 percent rating 
for PTSD.

However, even though a higher initial rating is warranted, 
the evidence of record does not reflect symptomatology of 
PTSD that would meet the criteria for a rating in excess of 
50 percent for any period of time during the pendency of this 
claim.  The evidence does not reflect that the veteran has 
occupational and social impairment with deficiencies in most 
areas.  There is no evidence of suicidal ideation or neglect 
of personal appearance and hygiene.  Additionally, it was 
noted by the VA examiner the veteran has been able to 
maintain his 38-year marriage.  Notably, the examiner stated 
that the PTSD symptoms had not interfered with the veteran's 
employment.  As such, a higher rating of 70 percent is not 
warranted.  Further, the evidence does not reflect even more 
serious symptoms, such as persistent delusions or 
hallucinations or persistent danger of hurting self or 
others, to warrant a rating of 100 percent.

Additionally, the Board has considered whether the case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1).  However, there is no indication in 
the record that the schedular evaluation is inadequate to 
evaluate the impairment of the veteran's earning capacity due 
to his PTSD.  The veteran has not required frequent 
hospitalization for his PTSD and the manifestations of his 
PTSD are not in excess of those contemplated by the schedular 
criteria.  Therefore, referral of this case for extra-
schedular consideration is not necessary.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).

For all the foregoing reasons, the Board finds that a rating 
of 50 percent for PTSD is granted for the entire period of 
the appeal.  In reaching this conclusion, the Board has 
applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial disability rating of 50 percent for 
PTSD is granted during the entire appeal period, subject to 
the laws and regulations governing the award of monetary 
benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


